

115 HR 6200 IH: Transportation Workforce Modernization Act
U.S. House of Representatives
2018-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6200IN THE HOUSE OF REPRESENTATIVESJune 22, 2018Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Barton, Mr. Veasey, Mr. Ellison, and Mr. Capuano) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo allow the Secretary of Transportation to provide grants to retrain transportation workers.
	
 1.Short titleThis Act may be cited as the Transportation Workforce Modernization Act. 2.Transportation Worker Retraining Grant Program (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation may make grants under this section to institutions of higher education, a consortium of such institutions to establish curriculum for a transportation worker retraining program, or trade associations and other nongovernmental stakeholders.
 (b)ResponsibilitiesThe responsibilities of each grant recipient or consortium of recipients shall include developing a curriculum to establish a transportation worker retraining program aimed at training and preparing workers who have been separated from their jobs for a period determined by the Secretary or have received notice of impending job loss as a result of being replaced by automated driving systems of SAE (Society of Automotive Engineers) level 4 or higher. Individuals who apply and are accepted to a transportation worker retraining program shall pursue a degree or certification through the developed coursework or curriculum. Grant recipients may use funds for studies, pilot programs, as well as testing new roles for current jobs, including mechanical work, diagnostic, and fleet operations management.
 (c)General selection criteriaThe Secretary shall select recipients of grants under this subsection on the basis of the following criteria:
 (1)The demonstrated research and extension resources available to a grant recipient for carrying out this section.
 (2)The capability of a grant recipient to develop curriculum in the training or retraining of individuals described in subsection (b) as a result of driverless vehicles.
 (3)A grant recipient shall have an established transportation program or programs with expertise in solving transportation problems through research, training, education, and technology and sharing such information with other programs.
 (4)The demonstrated commitment of the recipient to carry out a transportation workforce development program through degree-granting programs or programs that provide other industry-recognized credentials.
 (d)Federal shareThe Federal share of a grant under this section shall be a dollar for dollar match of the costs of establishing and administering the retraining program and related activities carried out by the grant recipient or consortium of grant recipients.
 (e)TransparencyThe Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives a report describing the overall review process under paragraph (3) that includes—
 (1)specific criteria of evaluation used in the review; (2)descriptions of the review process; and
 (3)explanations of why recipients were selected. (f)Tracking of certain informationNot later than 1 year after grant awards are made under this section, the Secretary shall implement a reporting or tracking mechanism to determine—
 (1)from which sectors of industry are displaced transportation workers coming from; (2)what skills and professions are participants being retrained for;
 (3)how many workers have used the program; and (4)relevant demographic information.
 (g)Definition of institution of higher learningFor purposes of this Act the term institution of higher education  has the same meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
			(h)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated $25,000,000 to be used in fiscal years 2020, 2021, and 2022 to carry out this section. Each recipient may receive a one-time grant in an amount determined by the Secretary of Transportation.
 (2)Limitation on availability of amountsAmounts made available to the Secretary to carry out this section shall remain available for obligation by the Secretary for a period of 3 years after the last day of the fiscal year for which the amounts are authorized.
 3.GAO studyNot later than 1 year after the date of enactment of this Act, the Comptroller General shall conduct a study and report to Congress regarding the impact of driverless vehicle adoption—
 (1)on the Nation’s workforce; (2)on the trucking, freight movement, and personal transportation industries;
 (3)on lost wages; (4)on job loss, including the economic impact on each region of the United States; and
 (5)on the creation of new jobs and how such transportation sector jobs would change. 